 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                    No. 2:18-cv-2302 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    WARDEN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with an application to proceed in forma pauperis.

19          The petition appears to challenge a June 2018 decision by the state superior court denying

20   a petition for resentencing. ECF No. 1 at 2-6, 8. The application attacks a conviction and

21   sentence issued by the Contra Costa County Superior Court, which is located in the Northern

22   District of California. See 28 U.S.C. § 84(a). While both this court and the United States District

23   Court in the district where petitioner was convicted have jurisdiction, any and all witnesses and

24   evidence necessary for the resolution of petitioner’s application are more readily available in

25   Contra Costa County. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 497, 499 n.15 (1973);

26   28 U.S.C. § 2241(d).

27   ////

28   ////
                                                        1
 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Northern District of California.

 3   Dated: October 11, 2018
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6
     13:harr2302.108
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
